Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Claims 1-34 remain pending in the application.  

	Response to Arguments
Applicant’s arguments, see pages 2 and 3, filed 1/14/2021, with respect to the rejections of claims 1-34 under 35 U.S.C. 103, have been fully considered and are persuasive.  The rejections of claims 1-34 has been withdrawn. 

Allowable Subject Matter
Claims 1-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest providing a display content augmentation adapter for producing augmentation content wherein the compositing window manager invokes the display content augmentation adapter after producing composite content including content provided by an application for display by an operating system of the computing device, before the composite content has been augmented with a security marker, and before making the video buffer available for video refresh by the operating system in the context of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619